

115 HR 1325 IH: To amend title XIX of the Social Security Act to provide States with flexibility with respect to providing premium assistance under the Medicaid program.
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1325IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Bucshon introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide States with flexibility with respect to
			 providing premium assistance under the Medicaid program.
	
		1.Providing flexibility with respect to premium assistance under Medicaid
 (a)In generalSection 1906 of the Social Security Act (42 U.S.C. 1396e) is amended— (1)in subsection (c)(2), by striking such plan. and inserting such group health plan.; and
 (2)by inserting after subsection (c) the following new subsection:  (d)State option for nonelderly, nondisabled adults (1)In generalBeginning on January 1, 2018, in the case of a State electing the option described in paragraph (2) of subsection (a), the Secretary may, upon the approval of a State plan amendment submitted by the State, waive the requirement of paragraph (3) of such subsection to the extent such requirement provides for payment of premiums and deductibles and other cost-sharing obligations with respect to the items and services described in such paragraph furnished to individuals described in paragraph (3) of this subsection.
							(2)Cost-effectiveness
 (A)In generalThe Secretary may approve a State plan amendment under this subsection if the Secretary determines that the payment of premiums and deductibles and other cost-sharing obligations under the group health plan or plans involved is cost-effective relative to the amount of expenditures under the State plan, including administrative expenditures, and excluding payments for copayments or coinsurance, that the State would have made to provide comparable coverage of the individuals described in paragraph (3) involved.
 (B)DeterminationFor purposes of subparagraph (A), cost-effectiveness shall be determined— (i)on an annual basis by comparing—
 (I)the amount of expenditures per employer for coverage under the group health plan or plans involved of the individuals described in paragraph (3) for the preceding 4 calendar quarters; to
 (II)the average per capita amount of expenditures that the State made under the State plan to provide comparable coverage of such individuals for such calendar quarters; and
 (ii)in the case of individuals described in paragraph (3) who are parents of children— (I)if the parent is eligible for enrollment in a group health plan, based on the cost of purchasing family coverage under the group health plan; and
 (II)if the parent is not so eligible, based on the cost of individual coverage for the parent and each child.
 (C)Child definedIn this paragraph, the term child has the meaning given such term in section 1902(e)(13)(G). (3)Nonelderly, nondisabled adultsThe individuals described in this paragraph are individuals who are under 65 years of age, not pregnant, not entitled to, or enrolled for, benefits under part A of title XVIII, or enrolled for benefits under part B of title XVIII, are not described in subclauses (I) through (VII) of section 1902(a)(10)(A)(i), and otherwise entitled to medical assistance under this title..
 (b)Premium assistance subsidy optionSection 1906A of the Social Security Act (42 U.S.C. 1396e–1) is amended by adding at the end the following new subsection:
				
					(f)State option for nonelderly, nondisabled adults
 (1)In generalBeginning on January 1, 2018, in the case of a State electing to provide a premium assistance subsidy as described in subsection (a), the Secretary may, upon the approval of a State plan amendment submitted by the State, waive the requirement of subsection (e) to the extent such requirement provides for payment of premiums and deductibles and other cost-sharing obligations with respect to the items and services described in such subsection furnished to individuals described in paragraph (3).
						(2)Cost-effectiveness
 (A)In generalThe Secretary may approve a State plan amendment under this subsection if the Secretary determines that the payment of premiums and deductibles and other cost-sharing obligations under the qualified employer-sponsored coverage involved is cost-effective relative to the amount of expenditures under the State plan, including administrative expenditures, and excluding payments for copayments or coinsurance, that the State would have made to provide comparable coverage of the individuals described in paragraph (3)(B) involved.
 (B)DeterminationFor purposes of subparagraph (A), cost-effectiveness shall be determined— (i)on an annual basis by comparing—
 (I)the amount of expenditures per employer for coverage under the qualified employer-sponsored coverage involved of the individuals described in paragraph (3)(B) for the preceding 4 calendar quarters; to
 (II)the average per capita amount of expenditures that the State made under the State plan to provide comparable coverage of such individuals for such calendar quarters; and
 (ii)in the case of individuals described in paragraph (3) who are parents of individuals under 19 years of age—
 (I)if the parent is eligible for enrollment in qualified employer-sponsored coverage, based on the cost of purchasing family coverage under such qualified employer-sponsored coverage; and
 (II)if the parent is not so eligible, based on the cost of individual coverage for the parent and each such individual under 19 years of age.
 (3)Nonelderly, nondisabled adultsThe individuals described in this paragraph are individuals (or the parents of individuals) who are—
 (A)participating in a premium assistance subsidy under this section for qualified employer-sponsored coverage; and
 (B)under 65 years of age, not pregnant, not entitled to, or enrolled for, benefits under part A of title XVIII, or enrolled for benefits under part B of title XVIII, and are not described in subclauses (I) through (VII) of section 1902(a)(10)(A)(i)..
			